Writ of Mandamus is DENIED; Opinion Issued July 24, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00962-CV

                            IN RE DARRELL JENKINS, Relator

                 Original Proceeding from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F07-51595-QN

                               MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                    Opinion by Justice Evans
       Relator contends the trial court violated a ministerial duty by not holding a hearing on his

petition for writ of habeas corpus and by denying that petition. The facts and issues are well

known to the parties, so we need not recount them herein. Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Simon v. Levario, 306 S.W.3d 318, 320-21 (Tex. Crim. App. 2009) (orig. proceeding); State of

Tex. ex rel. Hill v. Court of Appeals for the Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App.

2001) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of mandamus.




                                                   /David Evans/
                                                   DAVID EVANS
130962F.P05                                        JUSTICE